Case 2:20-cv-02303-CBM-MAA Document 21 Filed 09/24/20 Page1of1i Page ID #:317

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. 20-CV-2303-CBM-(MAAx) Date September 24, 2020
Related Case: 20-cv-2895-CBM-(MAAx)

 

 

Title Chris Hashem, et al. v. NMC Health PLC, et al.

 

 

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE
YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attomeys Present for Plaintiff: Attorneys Present for Defendant:
NONE PRESENT NONE PRESENT
Proceedings:

IN CHAMBERS- ORDER RE DKT. NO. 8

Pending before the Court is Plaintiffs’ motion to consolidate cases as to 2:20-cv-2895-CBM-MAA, and for
appointment of lead counsel and lead plaintiff. (Dkt. No. 8.) Plaintiffs Chris Hashem, Shengming Huang, and
Abdul Razeq Abdul Ahad filed a notice of non-opposition informing the Court that no competing motions for
appointment as lead plaintiff and approval of counsel were filed. (Dkt. No. 13.)

The motion is GRANTED. This Court has previously found Case No. 20-2303 and Case No. 20-2895 to
be related, as the two cases arise from the same transactions, happenings, and events. (See No. 20-2895, Dkt. No.
14.) Therefore, consolidation of the cases is appropriate under Fed. R. Civ. P. 42(a). The Court appoints Chris
Hashem, Shengming Huang, and Abdul Razeq Abdul Ahad as lead plaintiffs. See Fed. R. Civ. P. 23, 15 U.S.C. §
78u-4(a)(3). Lead Plaintiffs’ choice of counsel is approved, and the Rosen Law Firm, P.A. and Pomerantz, LLP
are appointed as co-lead counsel.

Therefore, Case No. 20-2303 and 20-2895 are consolidated for all purposes. The docket in Case No. 20-
2303 shall constitute the Master Docket for this action.

IT IS SO ORDERED.

cc:all parties

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
